          Case 3:19-cv-00933-VAB Document 32 Filed 06/18/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


   FEDERAL TRADE COMMISSION,
        Plaintiff,
        v.                                                     No. 3:19-cv-933 (VAB)

   GRAND TETON PROFESSIONALS, LLC,
   et. al.,
            Defendants.

              RULING ON PLAINTIFF’S EX PARTE MOTION FOR TEMPORARY
                            RESTRIANING ORDER

       The Federal Trade Commission (“FTC”) has sued Grand Teton Professionals, LLC, 99th

Floor, LLC, Mait Management, Inc., Demand Dynamics, LLC, Atomium Corps, Inc., Startup

Masters NJ Inc. (both as a Wyoming and New Jersey Corporation), First Incorporation Services,

Inc. (both as a Wyoming and Florida corporation), Douglas Filter, and Marcio Andrade

(collectively “Defendants”) for violations of the 15 U.S.C. §§ 53(b) and 57(b) of the FTC Act,

410(b) of the Credit Repair Organizations Act (“CROA”), Section 6(b) of the Telemarketing and

Consumer Fraud and Abuse Prevention Act, 15 U.S.C. § 6105(b) of the Consumer Review

Fairness Act, Section 108(c) of the Truth in Lending Act (“TILA”), and Section 918(c) of the

Electronic Fund Transfers Act, 15 U.S.C. § 1693(c). Complaint for Permanent Injunction and

other Equitable Relief, ECF No. 1.

       Along with the filing of its Complaint, the FTC has moved ex parte for a temporary

restraining order that included a freezing of assets, the temporary disabling of websites, the

preservation of records, and expedited discovery under Section 13(b) of the FTC Act and Rule

65(b) of the Federal Rules of Civil Procedure.

       For the following reasons, the Court GRANTS the FTC’s motion for a temporary


                                                 1
          Case 3:19-cv-00933-VAB Document 32 Filed 06/18/19 Page 2 of 9



restraining order. The Court also will issue an order detailing the scope of the temporary

restraining order and for the Defendants to show cause why a preliminary injunction should not

issue on Friday, June 28, 2019 at 11:30 a.m.

        To the extent that any Defendant subject to this Ruling and the subsequent Order

wish the Court to address the appropriateness of an injunction or continuing the

temporary restraining order before June 28, 2019, they may move for an earlier hearing

date.

I.      STANDARD OF REVIEW

        Under section 13(b) of the FTC Act, federal courts may grant preliminary or permanent

injunctive relief in actions where the FTC, acting “in the interest of the public,” has reason to

believe that any entity “is violating, or is about to violate, any provision of law enforced by the

[FTC].” 15 U.S.C. § 53(b). Even though section 13(b) refers only to injunctive relief, courts have

held that the statutory authority found in section 13(b) “permits courts to grant ancillary

equitable relief, including equitable monetary relief.” FTC v. Bronson Partners, LLC, 654

F.3d 359, 365 (2d Cir. 2011) (citing cases). Further, federal district courts have “inherent power .

. . to fashion effective relief.” SEC v. Byers, 609 F.3d 87, 91 (2d Cir. 2010) (noting that a district

court's “inherent power” to “fashion effective relief” includes the ability to issue anti-litigation

injunctions) (quoting SEC v. Wencke, 622 F.2d 1363, 1369 (9th Cir. 1980)).

        A federal agency's motion for a preliminary injunctive relief in the public interest for a

statutory violation does not require proof of irreparable harm. See Smith v. SEC, 653 F.3d 121,

127 (2d Cir. 2011) (discussing what the SEC must show in seeking injunction under section

20(b) of the Securities Act). Moreover, as opposed to a “preliminary injunction enjoining a

violation . . ., an asset freeze requires a lesser showing.” SEC v. Heden, 51 F. Supp. 2d 296, 298



                                                  2
         Case 3:19-cv-00933-VAB Document 32 Filed 06/18/19 Page 3 of 9



(S.D.N.Y. 1999) (citing SEC v. Unifund SAL, 910 F.2d 1028 (2d Cir. 1990)). Likelihood of

success on the merits is all that must be shown. See SEC v. Cavanagh, 155 F.3d 129, 132 (2d

Cir. 1998); SEC v. Heden, 51 F. Supp. 2d at 298. One reason for requiring a lesser showing is

that “[a]n asset freeze is a provisional remedy” that merely preserves the status quo to ensure

that, if the agency obtains a judgment, “money will be available to satisfy that judgment.” SEC v.

Byers, No. 08 Civ. 7104, 2009 WL 33434, at *2 (S.D.N.Y. Jan. 7, 2009).

       Further, “[t]he plenary powers of a federal court to order an asset freeze are not limited to

assets held solely by an alleged wrongdoer, who is sued as a defendant in an enforcement

action.” Smith, 653 F.3d at 128. Rather, “asset freezes may ‘apply to non-parties, such as relief

defendants allegedly holding the funds of defendants.’” SEC v. McGinn, Smith & Co., 752 F.

Supp. 2d 194, 205 (N.D.N.Y. 2010) (quoting Heden, 51 F. Supp. 2d at 299), vacated in part on

other grounds, SEC v. Wojeski, 752 F. Supp. 2d 220 (N.D.N.Y. 2010), and aff'd, 432 F. App’x.

10 (2d Cir. 2011) (summary order).

        In such cases, federal courts may freeze the assets of a relief defendant who possesses

ill-gotten funds and does not have a legitimate claim to those funds. See SEC v. Cavanagh, 155

F.3d 129, 136 (2d Cir. 1998) (granting preliminary injunction freezing illegitimate proceeds

transferred to relief defendant wife by defendant husband); McGinn, 752 F. Supp. 2d at 205

(noting that an asset freeze requires the “less burdensome standard” of showing “only that [the

agency] is likely to succeed on the merits, or that an inference can be drawn that the party has

violated” applicable laws) (internal quotation marks and citations omitted). Indeed, “[t]he

standard of review for an injunction freezing assets of a relief defendant is whether [the agency]

has shown that it is likely to succeed on the merits; [the agency] need not make any showing that

a future violation is likely, because it is not accusing the nominal defendant of any wrongdoing.”



                                                 3
          Case 3:19-cv-00933-VAB Document 32 Filed 06/18/19 Page 4 of 9



Cavanagh, 155 F.3d at 136.

II.    DISCUSSION

       Unlike a preliminary injunction, a temporary restraining order is not constrained by Rule

65(a)'s requirement of notice to the adverse party. See Standard Microsystems Corp. v. Texas

Instruments, Inc., 916 F.2d 58, 62 (2d Cir.1990) (“Where speed is needed, the rules of procedure

provide for temporary restraining orders, even without notice, to prevent irreparable harm.”

(citing Fed. R. Civ. P. 65)). Rule 65(b) provides that a temporary restraining order may be

granted without notice to the adverse party only if “(1) specific facts in an affidavit or a verified

complaint clearly show that immediate and irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition; and (2) the movant's attorney

certifies in writing any efforts made to give notice and the reasons why it should not be

required.” Fed. R. Civ. P. 65(b). The restrictions on the availability of ex parte temporary

restraining orders imposed by Rule 65(b) are “stringent,” Granny Goose Foods, Inc. v.

Brotherhood of Teamsters and Auto Truck Drivers Local No. 70 of Alameda Cty., 415 U.S. 423,

438-39 (1974), and must be “scrupulously honored.” Austin v. Altman, 332 F.2d 273, 275.

       Under section 13(b) of the FTC Act, a district court is authorized to issue preliminary and

permanent injunctive relief at the request of the Commission “[u]pon a proper showing that,

weighing the equities and considering the Commission’s likelihood of ultimate success, such

action would be in the public interest . . . ” See 15 U.S.C. § 53(b). “In actions under section 13(b)

of the FTC Act, a district court has authority to issue a TRO to preserve the status quo and

prevent irreparable harm to the court’s ability to award final relief.” FTC v. Leanspa, LLC, No.

3:11-cv-1715 (VLB), ECF No. 23, at 4; FTC v. Mallett, 818 F. Supp. 2d 142, 149 (D.D.C. 2011)

(“The public interest in ensuring the enforcement of federal consumer protection laws is strong .



                                                  4
             Case 3:19-cv-00933-VAB Document 32 Filed 06/18/19 Page 5 of 9



. . .”).

           Based on a review of the FTC’s filings, there is good cause to believe that the FTC is

likely to prevail on the merits of their claims. FTC has credibly and sufficiently alleged that

Defendants, through websites, e-mails, and text messages, target customers with false promises

of credit relief services. When consumers provide their credit or debit card to receive credit relief

services, Defendants allegedly force consumers to pay illegal advance fees. In addition, the FTC

alleges several unlawful financing, billing, and accounting practices.

           The Second Circuit has recognized court authority to grant relief from illegal consumer

conduct under Section 13(b). See Bronson, 654 F.3d at 363 (holding that Section 13(b) of the

FTC Act permits courts to grant ancillary equitable relief). To ensure future relief, the FTC asks

the Court to enter the proposed ex parte temporary restraining order: (A) prohibiting Defendants

from engaging in illegal conduct; (B) freezing Defendants’s assets; (C) disabling temporarily

Defendants’s websites; and (D) preserving records; and (E) expediting discovery.

           A.     Prohibiting Conduct

           The FTC seeks an ex parte order prohibiting Defendants from making future

misrepresentations concerning credit repair services, charging advanced fees, failing to provide

Credit Repair Organizations Act’s mandated disclosures, using anti-disparagement or anti-

chargeback clauses in consumer contracts, using remotely created checks, advertising financing

without Truth in Lending Act mandated disclosures, or debiting consumer accounts without

written authorization.

           The FTC alleges the following “unlawful credit repair practices” by the Defendants: “ (1)

false promises that they will remove negative information from consumers’ credit reports and

improve consumers’ credit scores, in violation of the FTC Act, CROA; and the [the FTC’s



                                                    5
            Case 3:19-cv-00933-VAB Document 32 Filed 06/18/19 Page 6 of 9



Telemarketing Sales Rule (the “TSR”)]; (2) advising consumers to mislead credit reporting

agencies (through filing false ID theft affidavits) and lenders (through the use of third-party

tradelines), in violation of CROA; (3) failure to make required CROA disclosures; and (4)

collection of prohibited advance fees for credit repair services, in violation of CROA and TSR.”

Memorandum in Support of FTC’s Ex Parte Motion for Temporary Restraining Order, ECF No.

9-1 (“Memo. In Supp. of FTC’s Ex Parte Motion”). at 8.

        The FTC further alleges that “Defendants unlawfully attempt to stifle consumers’ posting

of negative but truthful reviews about Defendants and from exercising their statutory rights to

dispute Defendants’ illegal advance fees” and have “financing and billing practices” in violation

of various federal statutes and regulations. Id.

        As a result, under the Court’s authority “to grant ancillary equitable relief, including

equitable monetary relief,” see Bronson, 654 F.3d at 365, given the serious nature of the harms

alleged, restrictions of unlawful conduct are reasonable. See Mallett, 818 F. Supp. 2d at 150

((“[R]equiring [defendant] to comply with federal law cannot rise to a cognizable burden . . . .”).

        The Court therefore finds that enjoining Defendants from engaging in illegal conduct is

necessary for the Court to effectuate final relief in this case.

        B.      Asset Preservation

        The FTC also seeks to “help ensure the availability of assets, preserve the status quo, and

guard against the dissipation and diversion of assets” and thus seek to “freeze the assets of

corporate and individual defendants and require an accounting, where, as here, the individual

Defendants controlled the deceptive activity and had actual or constructive knowledge of the

deceptive nature of the practices.” Memo. In Supp. of FTC’s Ex Parte Motion at 46 (citations

omitted).



                                                   6
          Case 3:19-cv-00933-VAB Document 32 Filed 06/18/19 Page 7 of 9



       An asset freeze is appropriate where there is a significant risk of the dissipation of

defendants' assets during litigation. See SEC v. Manor Nursing Ctrs., Inc., 458 F.2d 1082, 1106

(2d Cir. 1972). The Second Circuit has characterized freezing assets “as ancillary relief that

facilitates monetary recovery by preserving the status quo pending litigation of statutory

violations.” FTC v. Strano, 528 F. App'x 47, 49 (2d Cir. 2013) (summary order).

       Here, the FTC has alleged that “[t]he pervasive nature of Defendants’ unlawful behavior

and attempts to conceal their identities as the individuals responsible for that behavior

demonstrates a likelihood that they will dissipate or conceal assets and destroy or conceal

evidence of their unlawful conduct if they are notified of the FTC’s intention to seek equitable

monetary relief.” Rule 65 Certification and Declaration of FTC Counsel Gregory Ashe In

Support of the FTC’s Ex Parte Motion for Temporary Restraining Order and Order to Show

Cause Why a Preliminary Injunction Should Not Issue, and Motion to Temporarily Seal Case

File, ECF No. 9-3 (“Ashe Decl.”), at 2. In support of an assert freeze, counsel for the FTC has

submitted a sworn affidavit providing illustrative examples of parties subject to court orders

seeking to dissipate assets. See id. at 3-11.

       As a result, there is a strong likelihood that assets may be dissipated during litigation

based on evidence the FTC has submitted demonstrating that Defendants' operation is permeated

by fraud. See id. at 11 (asserting that “there is good cause to believe that immediate and

irreparable damage will result to consumers from the concealment, transfer, or destruction of

Defendants’ records and from the concealment or transfer of Defendants’ assets if Defendants

receive advance notice of the FTC’s application for a temporary restraining order with other

equitable relief. Thus, it is in the interests of justice that such application be granted without

notice.”). An asset freeze therefore is reasonable.



                                                   7
           Case 3:19-cv-00933-VAB Document 32 Filed 06/18/19 Page 8 of 9



        Accordingly, the Court finds that enjoining Defendants with an asset preservation order is

necessary for the Court to effectuate final relief in this case.

        C.      Temporary Disabling of Defendant Websites

        The FTC further requests the temporary disabling of Defendants’ websites to prevent

future consumers from harm by their fraudulent credit scheme. The FTC argues that: “Disabling

these websites and suspending their domain name registrations will ensure the Defendants cannot

evade compliance with any preliminary relief entered by this Court pending final determination

of this matter.” Memo. In Supp. of FTC’s Ex Parte Motion at 48.

        Given the breadth of online accessibility and the show cause hearing scheduled for June

28, 2019, as well as the Court’s availability for a hearing even earlier than June 28, 2019, the

Court finds that temporary disabling of Defendants websites until a show cause hearing can be

held is necessary for the Court to effectuate final relief in this case. See AW Licensing, LLC v.

Bao, N0.15- CV-1373, 2015 WL 10527603, at *6 (S.D.N.Y. April 2, 2015) (entering a

temporary restraining order to “disable service to these websites until the disposition of this

action”)

        D.      Preservation of Records and Expedited Discovery

        Finally, the FTC requests immediate access to Defendants’ records and expedited

discovery because Defendants might otherwise destroy evidence or dissipate assets. The FTC

argues that, in the past, “defendants engaged in similarly serious unlawful practices destroyed

documents upon learning of an impending law enforcement action.” Memo. In Supp. of FTC’s

Ex Parte Motion at 48; see also Ashe Decl. at 11 (asserting that “there is good cause to believe

that immediate and irreparable damage will result to consumers from the concealment, transfer,

or destruction of Defendants’ records . . . if Defendants receive advance notice of the FTC’s



                                                   8
           Case 3:19-cv-00933-VAB Document 32 Filed 06/18/19 Page 9 of 9



application for a temporary restraining order with other equitable relief. Thus, it is in the interests

of justice that such application be granted without notice.”).

        “District Courts are authorized to depart from normal discovery procedures and fashion

discovery by order to meet particular needs in particular cases, which is appropriate here where

asset dissipation is likely.” FTC v. Campbell Capital LLC, No. 18-CV-1163, 2018 WL 5781458,

at *4 (N.D.N.Y. Oct. 24, 2018).

        Accordingly, a temporary restraining order requiring Defendants to make financial

disclosures, preserve records, and expedite discovery is necessary for the Court to effect final

relief in this case.

III.    CONCLUSION

        For the foregoing reasons, the Court GRANTS the FTC’s motion for a temporary

restraining order.

        The Court also will issue an order detailing the scope of the temporary restraining order

and for the Defendants to show cause why a preliminary injunction should not issue on Friday,

June 28, 2019 at 11:30 a.m.

        To the extent that any Defendant subject to this Ruling and the subsequent Order

wish the Court to address the appropriateness of an injunction or continuing the

temporary restraining order before June 28, 2019, they may move for an earlier hearing

date.

        SO ORDERED at Bridgeport, Connecticut, this 18th day of June 2019.


                                                         /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                  9
